Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 12/22/2021.  
This application is a continuation of U.S. Patent Application No. 17/108,159, filed December 1, 2020, which is a continuation of U.S. Patent Application No. 16/437,349, filed June 11, 2019, which is a continuation of U.S. Patent Application No. 15/350,524, filed November 14, 2016, which further claims priority from Japanese Patent Application No. 2015-231584 filed on November 27, 2015.
Claims 1-20 are pending in the case.  Claims 1, 19, and 20 are independent claims.



Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (f) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 17/108159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   Claims 5, 16, 13, and 14 discloses the limitation “information, which indicates that the image processing is not designated, is displayed”.  It is unclear what “image processing” means.  As such, the limitation does not appear to be supported by the parent application.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of U.S. Patent No. 11231839. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15, and 16 of U.S. Patent No. 11231839 disclose all the limitations of claims 1, 19, and 20.

Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10866710. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of U.S. Patent No. 10866710 disclose all the limitations of claims 1, 19, and 20.

Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10359915. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of U.S. Patent No. 10359915 disclose all the limitations of claims 1, 19, and 20.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 5, 16, 13, and 14 discloses the limitation “information, which indicates that the image processing is not designated, is displayed”. It is unclear what “image processing” means.  As such, the limitation does not appear to be supported by the parent application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 16, 13, and 14 are rejected under 35 U.S.C. § 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 5, 16, 13, and 14 discloses the limitation “information, which indicates that the image processing is not designated, is displayed”.  There is insufficient antecedent basis for this limitation since there is not earlier recitation of a “image processing”.



Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

Claims 1, 2, 19, and 20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Asai, U.S. Patent Application Publication No. 20140253965 published on 9/11/2014 (hereinafter Asai965), in the alternative under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai et al., U.S. Patent Application Publication No. 20120013927, published on 1/19/2012 (hereinafter Asai927).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 19, and 20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Asai, U.S. Patent Application Publication No. 20140253965 published on 9/11/2014 (hereinafter Asai965).

As for independent claim 1, Asai965 discloses method and non-transitory computer-readable medium storing instructions to control a portable terminal, which has a processor, a network interface, a display, a user interface, and a storage, wherein the instructions, when executed by the processor of the portable terminal, cause the portable terminal to perform processes comprising: 
(Asai965 paragraph [0009], [0010], [0011], [0023], [0024] discloses processor, a network interface, a display, a user interface, and a storage) 
an operation screen display process of displaying, in both a case where device identification information for identifying a designated device is stored in the storage and a case where the device identification information for identifying the designated device is not stored in the storage, 
(Asai965 paragraph [0035] discloses storing information for identifying the designated device, ip address, only for a printer previously selected) 
an operation screen including both a device designation object and at least one processing object on the display, each of the device designation object and the at least one processing object on the display being selectable by the user interface, 
(Asai965 paragraph [0047] discloses displaying device designation object, menu button 104 shown in fig. 2; Asai965 paragraph [0041] discloses displaying processing object corresponding to a process, selection of print button 128 shown in fig. 2) 
wherein the device designation object relating to designation of an image processing device as a designated device, and 
(Asai965 paragraph [0047] discloses device designation object, menu button 104 shown in fig. 2, relating to designation of an image processing device, selection of menu button 104 enables user to designate a printer) 
the at least one processing object is corresponding to a processing executed by the image processing device; 
(Asai965 paragraph [0041] discloses displaying processing object corresponding to a process, selection of print button 128 shown in fig. 2 causes the selected printer to print image 100) 
a receiving process of, in response to receiving a predetermined operation by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage, receiving an operation to designate an image processing device as the designated device and storing a device identification information of the image processing device designated by the receiving process, into the storage; and 
(Asai965 paragraph [0035], [0049], [0108] discloses storing device identification, ip address, for selected processing device) 
an execution preparing process of, in response to receiving the operation that designates one of the at least one processing object in the case where the device identification information for identifying the designated device is stored in the storage, preparing an operation corresponding to the designated processing object for the designated device 
(Asai965 paragraph [0035], [0041] discloses when operation to designate a processing object is received preparing an operation corresponding to the designated processing object, when print button is selected print instruction to cause the previously selected printer to perform printing is issued). 

As for claim 2, limitations of parent claim 1 have been discussed above.  Asai965 discloses method and apparatus wherein 
the use interface is configured as a touch panel with the display 
(Asai965 paragraph [0169] discloses touch panel). 

As for claim 19, claim 19 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 20, claim 20 reflects article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 19, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai et al., U.S. Patent Application Publication No. 20120013927, published on 1/19/2012 (hereinafter Asai927).


As for independent claim 1, Asai965 discloses method and non-transitory computer-readable medium storing instructions to control a portable terminal, which has a processor, a network interface, a display, a user interface, and a storage, wherein the instructions, when executed by the processor of the portable terminal, cause the portable terminal to perform processes comprising: 
(Asai965 paragraph [0009], [0010], [0011], [0023], [0024] discloses a non-transitory computer-readable storage medium storing computer-readable instructions, processor, a network interface, a display, a user interface, and a storage) 
an operation screen display process of displaying, in both a case where device identification information for identifying a designated device is stored in the storage and a case where the device identification information for identifying the designated device is not stored in the storage, 
(Asai965 paragraph [0035] discloses storing information for identifying the designated device, ip address, only for a printer previously selected) 
an operation screen including both a device designation object and at least one processing object on the display, each of the device designation object and the at least one processing object on the display being selectable by the user interface, 
(Asai965 paragraph [0047] discloses displaying device designation object, menu button 104 shown in fig. 2; Asai965 paragraph [0041] discloses displaying processing object corresponding to a process, selection of print button 128 shown in fig. 2) 
wherein the device designation object relating to designation of an image processing device as a designated device, and 
(Asai965 paragraph [0047] discloses device designation object, menu button 104 shown in fig. 2, relating to designation of an image processing device, selection of menu button 104 enables user to designate a printer) 
the at least one processing object is corresponding to a processing executed by the image processing device; 
(Asai965 paragraph [0041] discloses displaying processing object corresponding to a process, selection of print button 128 shown in fig. 2 causes the selected printer to print image 100) 
a receiving process of, in response to receiving a predetermined operation by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage, receiving an operation to designate an image processing device as the designated device and storing a device identification information of the image processing device designated by the receiving process, into the storage; and 
(Asai965 paragraph [0035], [0049], [0108] discloses storing device identification, ip address, for selected processing device) 
an execution preparing process of, in response to receiving the operation that designates one of the at least one processing object in the case where the device identification information for identifying the designated device is stored in the storage, preparing an operation corresponding to the designated processing object for the designated device 
(Asai965 paragraph [0035], [0041] discloses when operation to designate a processing object is received preparing an operation corresponding to the designated processing object, when print button is selected print instruction to cause the previously selected printer to perform printing is issued).  

In the event that it is determined Asai965 does not explicitly disclose method and apparatus comprising a receiving process of, in response to receiving a predetermined operation by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage, receiving an operation to designate an image processing device as the designated device and storing a device identification information of the image processing device designated by the receiving process, into the storage, 
Asai927 also discloses a non-transitory computer-readable medium storing instructions to control a portable terminal, which has a processor, a network interface, a display, a user interface, and a storage, wherein the instructions, when executed by the processor of the portable terminal, cause the portable terminal to perform processes comprising: 
(Asai927 paragraph [0034]-[0039] discloses processor, interface, display and storage) 
an operation screen display process of displaying, in both a case where device identification information for identifying a designated device is stored in the storage and a case where the device identification information for identifying the designated device is not stored in the storage, 
(Asai927 paragraph [0039], [0045]-[0046] discloses storing or not storing identification information for designated device, IP address of the device is stored in the memory if process was previously requested and IP address of the device is stored in the memory is not stored if process was not previously requested) 
an operation screen including both a device designation object and at least one processing object on the display, each of the device designation object and the at least one processing object on the display being selectable by the user interface, 
(Asai927 paragraph [0039], [0045]-[0046], [0050] discloses displaying device designation object, reselect icon 700; Asai927 paragraph [0039], [0045]-[0046] discloses displaying device a processing object, print icon 701) 
wherein the device designation object relating to designation of an image processing device as a designated device, and 
(Asai927 paragraph [0039], [0045]-[0046], [0050] discloses displaying device designation object, reselect icon 700, that is related to designation of processing device, reselect icon 700 is a button for issuing a request to reselect the default device as shown in fig. 16A) 
the at least one processing object is corresponding to a processing executed by the image processing device; 
(Asai927 paragraph [0039], [0045]-[0046] discloses displaying device a processing object, print icon 701, that corresponds to processing) 
a receiving process of, in response to receiving a predetermined operation by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage, receiving an operation to designate an image processing device as the designated device and storing a device identification information of the image processing device designated by the receiving process, into the storage; and 
(Asai927 paragraph [0045] discloses not storing IP address for device when print process has not been previously performed; Asai927 paragraph [0046], [0050] discloses storing IP address of selected device in memory; Asai927 paragraph [0131]-[0134] also discloses storing IP address of the selected device in memory) 
an execution preparing process of, in response to receiving the operation that designates one of the at least one processing object in the case where the device identification information for identifying the designated device is stored in the storage, preparing an operation corresponding to the designated processing object for the designated device 
(Asai927 paragraph [0051], [0052] discloses preparing operation for the designated device, transmit print command, when processing object is selected, pint icon 701 is touched, to the designated processing object, print command is transmitted to device ip address read from memory area A). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Asai927 with Asai965 for the benefit of having a system “that can allow a user to easily instruct a suitable device to perform the user's desired process”, (Asai927 [0005]). 

As for claim 2, limitations of parent claim 1 have been discussed above.  Asai965 discloses method and apparatus wherein 
the use interface is configured as a touch panel with the display 
(Asai965 paragraph [0169] discloses touch panel). 

Asai927 also discloses method and apparatus wherein 
the use interface is configured as a touch panel with the display 
(Asai927 paragraph [0034] discloses touch panel). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Asai927 with Asai965 for the benefit of having a system “that can allow a user to easily instruct a suitable device to perform the user's desired process”, (Asai927 [0005]). 

As for claim 3, limitations of parent claim 1 have been discussed above.  Asai927 discloses method and apparatus wherein 
the at least one processing object includes a first object corresponding to scanning operation for generating image data by reading an image on a document 
(Asai927 paragraph [0080] discloses displaying a processing object corresponding to scanning operation, scan icon 901, as shown in fig. 16E). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Asai927 with Asai965 for the benefit of having a system “that can allow a user to easily instruct a suitable device to perform the user's desired process”, (Asai927 [0005]). 

As for claim 19, claim 19 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 20, claim 20 reflects article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.


Claims 4-6 and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai927 Kang et al., U.S. Patent Application Publication No. 20140355048, filed on 4/30/2014 (hereinafter Kang).

As for claim 4, limitations of parent claim 3 have been discussed above.  Asai965 discloses method and apparatus wherein 
the at least one processing object further includes an object corresponding to printing operation 
(Asai965 paragraph [0041] discloses displaying processing object corresponding to printing operation, print button 128 shown in fig. 2). 

Asai927 also discloses method and apparatus wherein 
the at least one processing object further includes an object corresponding to printing operation 
(Asai927 paragraph [0046] discloses displaying object corresponding to print operation, print icon 701 shown in fig. 16a).

Asai965 does not appear to explicitly disclose method and apparatus wherein the at least one processing object further includes a second object.  However, Kang discloses method and apparatus wherein 
the at least one processing object further includes a second object corresponding to printing operation 
(Kang paragraph [0069]-[0070] discloses displaying a second object corresponding to print operation, menu object 312, as shown in fig. 3). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang with Asai965 and Asai927 for the benefit of being able “to allow a mobile device to directly use an image forming apparatus without accessing a PC”, (Kang [0005]). 

As for claim 5, limitations of parent claim 3 have been discussed above.  Kang discloses method and apparatus 
in the operation screen display process, information, which indicates that the image processing is not designated, is displayed in the operation screen with the device designation object in the case where the device identification information for identifying the designated device is not stored in the storage 
(Kang paragraph [0070], [0073], [0076] discloses displaying image processing device is not designated, no selected printer message with designation object 421, when device is not designated as shown in fig. 4B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang with Asai965 and Asai927 for the benefit of being able “to allow a mobile device to directly use an image forming apparatus without accessing a PC”, (Kang [0005]). 

As for claim 6, limitations of parent claim 3 have been discussed above.  Kang discloses method and apparatus 
in the operation screen display process, information, which indicates that the image processing is not designated, is displayed in the operation screen at the device designation object in the case where the device identification information for identifying the designated device is not stored in the storage 
(Kang paragraph [0070], [0073], [0076] discloses displaying image processing device is not designated, no selected printer message with designation object 421, when device is not designated as shown in fig. 4B).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang with Asai965 and Asai927 for the benefit of being able “to allow a mobile device to directly use an image forming apparatus without accessing a PC”, (Kang [0005]). 

As for claim 13, limitations of parent claim 4 have been discussed above.  claim 13 incorporates substantially similar subject matter as claimed in claim 5, and is rejected along the same rationale.

As for claim 14, limitations of parent claim 4 have been discussed above.  claim 14 incorporates substantially similar subject matter as claimed in claim 6, and is rejected along the same rationale.


Claims 7 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai927 in view of Kim et al., U.S. Patent Application Publication No. 20170192724, filed on 3/23/2015 (hereinafter Kim).

As for claim 7, limitations of parent claim 3 have been discussed above.  Kim discloses method and apparatus comprising 
displaying pop-up window over the operation screen, in response to receiving an operation to designate one of the at least one processing object in the operation screen, the pop-up window showing a message indicating that there is a need to designate the image processing device as the designated device 
(Kim paragraph [0101] discloses displaying pop-up window 72 with message "select printer" in response to selecting a processing object, print menu 71, as shown in fig. 7). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Asai965, and Asai927 for the benefit of being able “to provide an image forming device which can analyze various job situations and appropriately provide a function according to a situation as a result of the analyzing”, (Kim [0009]). 

As for claim 10, limitations of parent claim 3 have been discussed above.  claim 10 incorporates substantially similar subject matter as claimed in claim 7, and is rejected along the same rationale.


Claims 8 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai927 Kang in view of Kim in view of Watanabe et al., U.S. Patent Application Publication No. 20160216926, filed on 3/23/2015 (hereinafter Watanabe).

As for claim 8, limitations of parent claim 7 have been discussed above.  Watanabe discloses method and apparatus wherein 
the pop-up window does not overlap the device designation object 
(Watanabe paragraph [0066], [0068], [0069], [0073] discloses displaying pop-up window M8 that does not overlap device designation object, list of printer objects selectable by cursor C2, as shown in fig. 7D). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Watanabe with Asai965, Asai927, Kang, and Kim for the benefit of being able to enable the user to select a device designation object immediately without displaying additional windows.

As for claim 11, limitations of parent claim 10 have been discussed above.  Claim 11 incorporates substantially similar subject matter as claimed in claim 8, and is rejected along the same rationale.


Claims 9, 12, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai927 Kang in view of Kim in view of Watanabe in view of Yamada et al., U.S. Patent Application Publication No. 20150116761, filed on 9/5/2014 (hereinafter Yamada).

As for claim 9, limitations of parent claim 8 have been discussed above.  Asai965 discloses method and apparatus comprising processing object 
(Asai965 paragraph [0041] discloses displaying processing object corresponding to a process, print button 128, shown in fig. 2). 

Asai965 does not appear to explicitly disclose method and apparatus wherein the pop-up window overlaps the designated processing object.   However, Yamada discloses method and apparatus wherein 
the pop-up window overlaps the previously selected object 
(Yamada paragraph [0053] discloses pop-up window that overlaps previously selected object as shown in fig. 5A). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Asai965’s method of displaying a processing object and Yamada’s method of displaying a pop-up window overlaps the previously selected object for a method wherein the pop-up window overlaps the designated processing object. One would have been motivated to make such a combination for being able to display a message that overlaps the previously selected processing object since it is no longer necessary to display a previously selected object. 

As for claim 12, limitations of parent claim 11 have been discussed above.  Claim 12 incorporates substantially similar subject matter as claimed in claim 9, and is rejected along the same rationale.

As for claim 17, limitations of parent claim 15 have been discussed above.  Claim 17 incorporates substantially similar subject matter as claimed in claims 8 and 9, and is rejected along the same rationale.

As for claim 18, limitations of parent claim 16 have been discussed above.  Claim 18 incorporates substantially similar subject matter as claimed in claims 11 and 12, and is rejected along the same rationale.


Claims 15 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Asai965 in view of Asai927 Kang in view of Kim.

As for claim 15, limitations of parent claim 4 have been discussed above.  Claim 15 incorporates substantially similar subject matter as claimed in claim 7, and is rejected along the same rationale.

As for claim 16, limitations of parent claim 4 have been discussed above.  Claim 16 incorporates substantially similar subject matter as claimed in claim 10, and is rejected along the same rationale.

Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175